Citation Nr: 0723337	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
panic disorder and dysthymic disorder. 

2.  Entitlement to compensation under 38 U.S.C. § 1151 for an 
ulcer condition.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
gall stones.  

4. Entitlement to compensation under 38 U.S.C. § 1151 for 
degenerative disc disease. 

5.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to 
August 1977.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran's October 2003 claim for service connection for 
hearing loss did not include any statements about tinnitus or 
ear disease and those matters were not adjudicated.  But in 
his substantive appeal of the hearing loss claim, the veteran 
pointed out that he has had chronic ringing of the ears and 
chronic wax impaction as a result of acoustical trauma during 
service.  These matters are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to compensation under 38 U.S.C.A. 
§ 1151 for degenerative disc disease, and entitlement to 
compensation under 38 U.S.C.A. § 1151 for panic disorder and 
dysthymic disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  




FINDING OF FACT

On the record at the March 2007, hearing before the 
undersigned Board member, prior to the promulgation of a 
decision on appeal, the Board received notification from the 
veteran requesting withdrawal of his appeal of the issues of 
entitlement to compensation under 38 U.S.C. § 1151 for an 
ulcer condition and of entitlement to compensation under 38 
U.S.C. § 1151 for gall stones.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the 
substantive appeal on the issues of entitlement to 
compensation under 38 U.S.C. § 1151 for and ulcer condition 
and entitlement to compensation under 38 U.S.C. § 1151 for 
gall stones, have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also  
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error or fact of law in the 
determinations being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by the appellant or by his or her 
authorized representative and if done on the record at a 
hearing, it need not be in writing.  38 C.F.R. § 20.204(a).  
At the March 7, 2007, hearing before the Board, while on the 
record, the appellant withdrew his appeal of two issues-
entitlement to compensation under 38 U.S.C. § 1151 for an 
ulcer condition and entitlement to compensation under 38 
U.S.C. § 1151 for gall stones.  See Transcript, p. 2 
(March 7, 2007).  Hence, there remain no allegations of error 
of fact or law for appellate consideration in the appeal of 
those two issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of those issues and they 
are dismissed.


ORDER

The appeal of entitlement to compensation under 38 U.S.C. 
§ 1151 for an ulcer condition is dismissed.  

The appeal of entitlement to compensation under 38 U.S.C. 
§ 1151 for gall stones is dismissed. 


REMAND

In his claim for service connection for bilateral hearing 
loss, the veteran noted that he had been treated for hearing 
problems at the VA Medical Center in Salisbury, North 
Carolina, from July 2002.  The earliest records obtained from 
the Salisbury VA facility are dated in November 2002, not 
July 2002.  In addition, at his March 2007 hearing, the 
veteran's wife identified specific dates that he had been 
treated for hearing loss at that Salisbury VA facility.  No 
treatment records for September 1, 2003, January 7, 2005, and 
September 22, 2005, are in the claims file.  

Moreover, at his March 2007 hearing, the veteran testified 
that he was treated at the VA medical facility in Brockton, 
Massachusetts, approximately one year after his discharge for 
hearing loss.  Those treatment records should also be 
obtained.  

With the exception of some treatment records regarding the 
veteran's diabetes mellitus claim, the claims file contains 
no treatment records for hearing loss, back, or 
neuropsychiatric condition more recent than October 2004.  
The records from October 2004 forward should be obtained.  
VA has a duty to assist a claimant in obtaining evidence to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In his claim for service connection for bilateral hearing 
loss, the veteran noted that he had been treated during 
service at the Camp Lejeune Naval Hospital for hearing 
problems from June 1977 to August 1977.  The claims file 
contains no evidence that any clinical records from the Camp 
Lejeune Naval Hospital were sought.  Those clinical records 
should be obtained.  

In his claim for compensation under 38 U.S.C.A. § 1151 for 
degenerative disc disease, the veteran submitted a signed VA 
Form 21-4142 for treatment records of Thomas Doolittle from 
1987 to 1990.  Although the veteran submitted a copy of an 
unemployment compensation form filled out by that physician 
(and a one-page progress report from that practice), the 
underlying treatment records were not requested.  Those 
records should be obtained.  

There also is some conflicting evidence about the veteran's 
exposure to acoustical trauma during service.  Although his 
DD Form 214 MC indicates that his military occupational 
specialty was field artillery batteryman, his service medical 
records contain notations about whether he is fit for "mess 
duty."  His personnel file should be obtained to clarify 
what assignments he had during service.  

After additional development has been completed, a 
compensation and pension (C&P) examination is needed with 
respect to the three claimed disabilities.  The veteran is 
hereby notified that it is the veteran's responsibility to 
report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if  the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

With respect to the veteran's hearing loss claim, he produced 
October 2004 medical evidence from an ontolaryngologist that 
he has current hearing loss.  Although it is not clear from 
the audiology report that the requirements of 38 C.F.R. 
§ 4.85(a) were met in that audiology examination-namely, 
that the examination was conducted without the use of hearing 
aids by a state-licensed audiologist and included a 
controlled speech discrimination test (Maryland CNC) and 
puretone audiometry test-that letter and report constitutes 
competent medical evidence of a current diagnosed disability 
for purposes of 38 C.F.R. § 3.159(c)(4).  The 
ontolaryngologist's March 2005 letter indicates that he 
reviewed some service medical records and that in his 
opinion, the veteran experienced some hearing loss during 
service.  Finally, he stated that the veteran's current 
hearing loss may have been the result of his military 
service, during which he was exposed to artillery.  The use 
of the phrase "may have been" is too speculative to 
constitute probative evidence to support a grant of service 
connection (see Bloom v. West, 12 Vet. App. 185, 187 (1999)), 
but it meets the third requirement for providing a VA 
compensation and pension (C&P) examination to the veteran for 
the purpose of determining the veteran's current hearing loss 
and to elicit an opinion on etiology, or medical causation, 
as to the claimed bilateral hearing loss. 

With respect to the veteran's claim for compensation under 
38 U.S.C.A. § 1151 for degenerative disc disease, an 
appropriate examination must be scheduled to determine 
whether he has an additional disability of his back as a 
result of his physical therapy treatment in February 2004.  

Similarly, an appropriate examination must be scheduled to 
determine whether he has an additional mental health 
disability as a result of his physical therapy treatment in 
February 2004.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1. Obtain medical records of the veteran's 
treatment at VA hospitals and other VA 
medical facilities, including the 
Salisbury, North Carolina records between 
July 2002 and November 2002, and from 
October 2004 forward, and the relevant 
Brockton, Massachusetts, records from 
August 1977.  

2.  Obtain clinical records from the Camp 
Lejeune Naval Hospital from June 1977 to 
August 1977.  

3.  Obtain medical records from the 
private providers (including Thomas 
Doolittle) for whom the veteran supplies 
medical waivers.  

4.  Obtain the veteran's service personnel 
records.  Associate any evidence obtained 
with the claims folder. 

5.  After the evidence has been associated 
with the claims folder, schedule the 
veteran for an appropriate C&P examination 
for his claimed bilateral hearing loss.  
The claims file must be made available to 
the examiner and the examiner's report 
should indicate that it was reviewed.  A 
thorough history should be obtained from 
the veteran.  All necessary tests should 
be given and any results from such tests 
should be addressed in the examiner's 
report.  

The examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that any diagnosed hearing 
loss is related to service.  In addition, 
if the examiner's opinion differs from the 
March 2005 and October 2004 statements of 
the veteran's otolaryngologist, the 
examiner should discuss how and why his or 
her opinion is different.  

6. Schedule the veteran for an appropriate 
C&P examination for his claimed additional 
back disability resulting from his 
February 2004 VA medical treatment.  The 
claims file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed, and in 
particular, that the veteran's 
February 2004 physical therapy treatment 
records and subsequent medical 
examinations during that month were 
reviewed.  A thorough history should be 
obtained from the veteran.  All necessary 
tests should be given and any results from 
such tests should be addressed in the 
examiner's report.  

The examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that the veteran incurred an 
additional back disability resulting from 
his February 2004 VA medical treatment.  

7.  Schedule the veteran for an 
appropriate examination for his claimed 
additional neuropsychiatric disability 
resulting from his February 2004 VA 
treatment.  The claims file must be made 
available to the examiner and the 
examiner's report should indicate that it 
was reviewed, and in particular, that the 
veteran's February 2004 physical therapy 
treatment records and subsequent 
neuropsychiatric treatment records were 
reviewed.  A thorough history should be 
obtained from the veteran.  All necessary 
tests should be given and any results from 
such tests should be addressed in the 
examiner's report.  

The examiner should offer an opinion with 
complete rationale as to whether it is at 
least as likely as not (that is, whether 
there is at least a 50 percent 
probability) that the veteran incurred an 
additional neuropsychiatric disability 
resulting from his February 2004 VA 
medical treatment.  

8.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


